Citation Nr: 0329287	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  95-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1942 to October 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1993 and 
July 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The rating 
decision of November 1993 denied entitlement to service 
connection for bronchial asthma, claimed as residual to 
mustard gas exposure.  The veteran filed a timely Notice of 
Disagreement, and was issued a Statement of the Case in March 
1995 which informed him of the provisions of Title 38 C.F.R. 
§ 3.316, addressing claims for service connection based upon 
exposure to specified vesicant agents, including nitrogen or 
sulfur mustard, during active service gas.  The claimant has 
perfected that appeal.  
 


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  This law includes several 
specific requirements as to notice and assistance that must 
be provided in the development of the veteran's claims.

The RO has taken no steps to implement the provisions of VCAA 
in this case.
 
For the above-stated reasons, the case is Remanded to the RO 
for the following actions:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)], are properly applied 
in the development of this case.

2.  The claimant is hereby notified that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




